and Richard exchange a handshake. When the codefendant returned to
                the officer, he provided him with two plastic baggies containing marijuana
                in exchange for $20. Shortly after this exchange, police apprehended
                Richard and discovered four individually packaged baggies of marijuana,
                five individually packaged baggies containing cocaine, wadded US
                currency, and a firearm on Richard's person. We conclude that a rational
                juror could infer from these circumstances that Richard committed the
                crimes charged.     See NRS 202.350(1)(d)(3); NRS 453.321(1)(a); NRS
                453.337(1); NRS 453.401(1); Doyle v. State, 112 Nev. 879, 894, 921 P.2d
                901, 911 (1996) (holding that "a conspiracy conviction may be supported by
                a coordinated series of acts," in furtherance of the criminal purpose,
                "sufficient to infer the existence of an agreement") (internal quotation
                marks omitted), overruled on other grounds by Kaczmarek v. State, 120
                Nev. 314, 91 P.3d 16 (2004).
                            Second, Richard claims that the district court erred by •
                allowing police officers to testify as experts without having been noticed as
                experts or qualified to provide expert opinion testimony when officers
                testified as to their training and experience regarding the sale of narcotics.
                Richard did not properly preserve this argument, and he has failed to
                demonstrate plain error.    See Green v. State, 119 Nev. 542, 545, 80 P.3d
                93, 95 (2003) ("In conducting plain error review, we must examine
                whether there was error, whether the error was plain or clear, and
                whether the error affected the defendant's substantial rights." (internal
                quotation marks omitted)); see also Grey v. State, 124 Nev. 110, 120, 178
                P.3d 154, 161 (2008) (recognizing that, in order to properly preserve an
                objection, a defendant must object at trial on the same ground he or she
                asserts on appeal, absent plain or constitutional error). The officers'

SUPREME COURT
        OF

     NEVADA
                                                       2
(0) I94Th
                testimony consisted of their observations and personal knowledge as lay
                witnesses.   See Crowe v. State, 84 Nev. 358, 362, 441 P.2d 90, 92 (1968)
                ("Lay witnesses . . . who are sufficiently trained and experienced, may
                testify at the discretion of the trial court relative to the use and influence
                of narcotics."), modified on other grounds by Tellis v. State, 84 Nev. 587,
                590, 445 P.2d 938, 940 (1968). Therefore, we conclude that the district
                court did not err by allowing the testimony.
                             Third, Richard contends that the State committed
                prosecutorial misconduct during closing argument by misstating the
                State's burden of proof, making a veiled comment on Richard's right to
                remain silent, and injecting personal beliefs as to the strength of the case
                and Richard's guilt. Richard did not object to the prosecutor's comments
                at trial, therefore we review for plain error.     Valdez v. State, 124 Nev.
                1172, 1190, 196 P.3d 465, 477 (2008). The State properly commented on
                the evidence presented and asked the jury to draw inferences from that
                evidence. See State v. Green, 81 Nev. 173, 176, 400 P.2d 766, 767 (1965)
                ("The prosecutor ha[s] a right to comment upon the testimony and to ask
                the jury to draw inferences from the evidence, and has the right to state
                fully his views as to what the evidence shows."). In response to Richard's
                opening statement, in which he claimed that he was in the wrong place at
                the wrong time, the prosecutor pointed out that there was no evidence to
                support that theory but that there was direct evidence to the contrary.
                See Evans v. State, 117 Nev. 609, 631, 28 P.3d 498, 513 (2001) (holding
                that a prosecutor may "properly argue that the defense failed to
                substantiate its theory with supporting evidence"). We conclude that
                Richard fails to demonstrate plain error.



SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                            Fourth, Richard contends that the prosecutor committed
                misconduct during closing argument by claiming that the firearm
                discovered was a "dangerous weapon capable of firing [a] .22 round" when
                no evidence had been introduced to support this claim. Richard objected,
                and the district court overruled the objection, finding that it was argument
                and that the jury could decide, based on the evidence presented, whether
                the statement was accurate. When considering allegations of
                prosecutorial misconduct, we first determine whether the prosecutor's
                conduct was improper and then whether any improper conduct warrants
                reversal. See Valdez, 124 Nev. at 1188, 196 P.3d at 476. Even assuming
                that the argument about the functionality of the firearm constituted
                prosecutorial misconduct, we conclude that it was harmless error.      Id. at
                1188-89, 196 P.3d at 476-77.
                            Having considered Richard's claims and concluded that no
                relief is warranted, we
                            ORDER the judgment of conviction AFFIRMED.




                                                                       C.J.
                                          Gibboris


                                                 J.                                       J.
                Pickering                                  Saitta


                cc: Hon. Jerome T. Tao, District Judge
                     Law Office of Scott P. Eichhorn, LLC
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk

SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A